As filed with the Securities and Exchange Commission on December 3, 2010 Registration No. 333-70762 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 The Brink’s Company (Exact name of registrant as specified in its charter) Virginia 54-1317776 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1801 Bayberry Court P.O. Box 18100 Richmond, Virginia 23226-8100 (Address, including zip code, of Principal Executive Offices) The Brink’s Company 1988 Stock Option Plan (Full title of the plan) McAlister C. Marshall, II, Esq. Vice President and General Counsel The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, Virginia 23226-8100 (804) 289-9600 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o DEREGISTRATION OF SECURITIES The Brink’s Company (the “Company”) registered 2,377,084 additional shares of its common stock, par value $1.00 per share (“Common Stock”), for issuance under The Brink’s Company 1988 Stock Option Plan (the “1988 Plan”) pursuant to a Registration Statement on Form S-8 (Registration No. 333-70762) filed with the Securities and Exchange Commission on October 2, 2001 (the “Registration Statement”).The 1988 Plan has expired and all outstanding options under the 1988 Plan have been exercised or have expired.The Company is filing this Post-Effective Amendment to the Registration Statement to remove from registration any and all remaining unissued shares of Common Stock registered for issuance under the 1988 Plan pursuant to the Registration Statement. Accordingly, the Company hereby withdraws from registration under the Registration Statement any and all remaining unissued shares of Common Stock registered on the Registration Statement that have not been and will not be sold under the 1988 Plan. Item 8.
